Citation Nr: 0215429	
Decision Date: 10/31/02    Archive Date: 11/06/02

DOCKET NO.  93-25 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to July 
1945.

This appeal first came before the Board of Veterans' Appeals 
(Board) from an October 1992 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO found 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
skin disorder.  In October 1995, the Board found that new and 
material evidence had been submitted, and reopened the claim.  
The Board then remanded the reopened claim for additional 
development.  In July 1998, the Board again remanded the skin 
disorder claim for additional development.  The RO has 
developed additional evidence relevant to the claim, and the 
claim is now ready for appellate review by the Board.



FINDINGS OF FACT

1.  A fungus infection present during service resolved 
without residual pathology.

2.  Current actinic keratosis, xerosis, and seborrheic 
keratosis did not develop until many years after service and 
are not related to a disease or injury during service.


CONCLUSION OF LAW

No current skin disorder was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et seq. 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains records of medical 
treatment and examinations from service, private, and VA 
sources.  The veteran has had recent VA examinations that 
directly addressed the condition of his skin and the likely 
history of current disorders.  The veteran has not reported 
the existence of any relevant evidence that is not associated 
with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the relevant rating 
decisions, supplemental statements of the case (SSOCs) issued 
in June 1993, January 1998, June 1998, and May 2002, the 
Board decisions and remands issued in October 1995 and July 
1998, and a February 2002 letter explaining the provisions of 
the VCAA.  The February 2002 letter informed the veteran of 
the evidence needed to substantiate his claim, and of what 
evidence he was responsible for obtaining.  These documents 
together relate the law and regulations that govern the 
veteran's claim for service connection for a skin disorder.  
These documents list the evidence considered and the reasons 
for the determinations made regarding that claim.

In 1946, VA received a report from E. M. Drissen, M.D., who 
indicated that he was treating the veteran for a skin 
disorder.  In letters dated in August 1992, November 1992, 
November 1995, June 1996, and August 1998, the RO asked the 
veteran to provide additional evidence of medical treatment 
for conditions related to his VA claims, including a skin 
condition.  The RO informed the veteran that VA would assist 
in obtaining medical evidence if the veteran identified 
health care providers who had treated him.  The veteran 
provided names of doctors who had treated him.  He identified 
only Dr. Drissen as having treated him for a skin disorder, 
and he indicated that Dr. Drissen had treated him between 
1945 and 1950.  The RO informed the veteran of their request 
for Dr. Drissen's records, and of the response they received 
indicating that the doctor's records were not available.  The 
Board is satisfied that VA fulfilled its duty under the VCAA 
to inform the veteran and his representative as to what 
evidence was needed to substantiate his claim for service 
connection for a skin disorder, and who would be responsible 
for obtaining such evidence.

II.  Service Connection for a Skin Disorder

The veteran is seeking service connection for a skin 
disorder.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107.

No skin complaint or disorder was noted in the veteran's 
March 1944 service entrance examination.  The veteran 
received treatment in service for a disorder manifested by 
fainting spells.  In a May 1945 neuropsychiatric history and 
evaluation, it was noted that the veteran had a mild 
interdigital fungus infection on his right hand.  The 
veteran's service medical records do not contain a report of 
any separation examination.  A June 1945 medical survey 
report indicated that the veteran was unfit for retention in 
service as a result of chronic encephalitis.  That report was 
silent with regard to the veteran's skin.

In a July 1945 claim for VA disability compensation, the 
veteran reported that in July 1944 he had developed fungus on 
his feet, hands, and underarms.  He stated that he still had 
fungus on his hands.  In an August 1945 rating decision, the 
St. Louis, Missouri, RO denied service connection for fungus 
infection of the feet and hands on the grounds that the 
condition had not been found on the last examination.

In March 1946, the veteran requested reconsideration of his 
claim for service connection.  He submitted a statement from 
private physician E. M. Drissen, M.D.  Dr. Drissen wrote that 
the veteran was still suffering from a fungus infection of 
the skin involving hands and feet.  He stated that the 
infection was moderately well controlled by an ointment 
dispensed to the veteran during service.  He reported that 
the infection had shown slow improvement, but that frequent 
exacerbations occurred, particularly with exposure to 
dampness or water.

The veteran had a VA examination in November 1946, which was 
performed by Dr. Drissen.  The examination report noted that 
the veteran claimed disability due to "sleeping sickness," 
but did not mention a claim for a skin disorder.  On 
examination, a wart on the right fifth finger was noted, and 
no other skin disorder was reported.

After the 1946 records, the veteran's claim file does not 
contain any reference to a skin disorder until the 1990s.  In 
October 1991, the veteran received private treatment for 
poison ivy.  In December 1991, he was seen at a VA facility 
with a sebaceous cyst behind the left ear, and a possible 
subcutaneous nodule in the right axilla.  In statements 
submitted in 1992 and 1993, the veteran indicated that he had 
had "jungle rot" during his service.

In August 1999, the veteran had a VA examination for skin 
diseases.  He reported a several month history of 
intermittent itching of the skin of his forehead, left arm, 
and back.  The examiner found scaly erythematous skin at the 
veteran's forehead and left wrist, and mild dryness of the 
skin of his back.  The examiner's assessment was actinic 
keratosis at the left arm and forehead, and xerosis at the 
back.  The examiner expressed the opinion that neither the 
actinic keratosis nor the xerosis was related to the 
veteran's service.

In March 2002, photographs of the skin on the veteran's back 
were added to the claims file.  On a VA skin diseases 
examination in June 2002, the examiner indicated having 
reviewed the veteran's claims file.  The veteran indicated 
that he had not had any further fungal infections on his 
hands and feet.  The examiner noted multiple small papule 
areas on the veteran's shoulders and upper back, and multiple 
seborrheic keratoses on the neck, shoulders, and back.  
Examination of the hands showed no evidence of fungal 
infection.  There was rubor of the hands, and evidence of 
arthritis.  Examination of the feet revealed no evidence of 
fungal infection.  There was some dry and exfoliated skin on 
the feet.  The examiner's assessment was a history of fungal 
infections of the hands and feet, presently completely 
resolved, as indicated by the veteran's statements and the 
examination.  The examiner stated that actinic keratoses and 
seborrheic keratoses present on the back were not mentioned 
in the claims file, and were believed to be not related to 
service.

The veteran has reported that he had a fungus infection of 
the hands, feet, and underarms that began during service.  
The service medical records confirm that the veteran had a 
fungus infection during and perhaps shortly after service.  
Recent medical examinations, however, do not show that he 
currently has a fungus infection.  The skin conditions found 
on recent examinations, actinic keratosis, xerosis, and 
seborrheic keratosis, on the forehead, arm, neck, shoulders, 
and back, were not noted in the veteran's service medical 
records, are not claimed by the veteran to be related to his 
service.  Indeed, the only competent medical opinion is to 
the effect that these recently identified conditions are not 
related to service.  In the absence of evidence that any skin 
disorder that was present in service is currently present, or 
medical evidence that any current skin disorder is linked to 
service, the preponderance of the evidence is against service 
connection for a skin disorder.  The claim is denied.


ORDER

Entitlement to service connection for skin disorder is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

